Citation Nr: 0620095	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 9, 
2001, for entitlement to service connection for frostbite of 
the face and head. 

2.  Entitlement to an effective date earlier than February 
26, 2003, for entitlement to service connection for the 
residuals of left lower extremity cold injury, right lower 
extremity cold injury, right upper extremity cold injury, 
left upper extremity cold injury, peripheral vascular disease 
of the left lower extremity and peripheral vascular disease 
of the right lower extremity.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel
INTRODUCTION

The veteran had active service from September 1949 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for the disabilities noted on the cover page.  The 
veteran perfected an appeal of the effective date assigned to 
these disabilities. 

The Board notes that the veteran submitted his February 2004 
notice of disagreement on a VA Form 9.  The veteran requested 
a Board of Veterans' Appeals hearing in Washington D.C.  
Pursuant to 38 C.F.R. § 20.703 an appellant, or an 
appellant's representative, may request a hearing before the 
Board of Veterans' Appeals at a Department of Veterans 
Affairs field facility when submitting the substantive appeal 
(VA Form 9).  Requests for such hearings before a substantive 
appeal has been filed will be rejected.  38 C.F.R. § 20.703.  
Therefore, the veteran's March 2004 notice of disagreement 
requesting a hearing before the Board of Veterans' Appeals at 
a Department of Veterans Affairs field facility must be 
rejected.  Since the veteran's filing of his October 2004 
substantive appeal, he has not requested a hearing before the 
Board.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Evidence of record indicates that in 1953, the veteran 
apparently had a claims file under the number [redacted].  
Documents submitted by the veteran indicate that he had an 
education claim processed in 1953 under that file number.  
There is no indication in the current file that the RO ever 
attempted to obtain a claims file under the old number when 
processing his 1997 compensation claim, or with respect to 
his current claim.  Due to the timeframe involved, the 
veteran's Social Security number may not have been utilized 
at the time of the 1953 education claim to permit 
computerized cross reference when he filed his compensation 
claim in 1997.  A computer inquiry in BIRLS indicates that a 
claims file belonging to the veteran under the above "C" 
number may exist.  Thus, remand is necessary to determine 
whether another claims file under the above mentioned number 
exists, and if so, to obtain that file and combine it with 
the current claims file.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disabilities 
awarded.  Thus, on remand the RO should provide corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
claims file under number [redacted].  If 
another claims folder exists for the 
veteran under that claim number, the old 
and current claims file should be 
combined.  All search attempts under that 
claim number should be documented in the 
current claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied with 
respect to his claim for an earlier 
effective date.  See also 38 C.F.R. § 
3.159 (2005); Dingess, supra.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

